DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 28, 2022 and is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.84(p)(5).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a force control unit” must be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites in line 4, the limitation “during fine blanking process step” be changed to “during a fine blanking process step”,
Claim 1 recited in line 8, the limitation “a force control unit comprising at least one sensor” is suggested to be replaced with “a plurality of force control units which one of the force control units comprising at least one sensor”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 18, recited the limitations “a fine blanking step” is indefinite. it is unclear the fine blanking step is the same recited in line 4 as “fine blanking process step” of claim 1 or a new limitation.
Claim 10 in line 2, recited the limitations “a force control unit” is indefinite. it is unclear the force control unit is the same recited in the parent claim 1 or a new limitation.
Claim 13 in lines 10-11, recited the limitations “S adjusting” is indefinite, is unclear what the “S adjusting” means.
Claim 18 in lines 1-2, recited the limitations “a counter force is exerted by a first press drive of the first press unit” is indefinite since claim 13 line 7 recited “exerting a counter force against a force exerted by the first press unit” therefore it is unclear if the first press unit produces both the force and the counter force, clarity is needed. 
Claim 21 in line 2, recited the limitations “its” (line 2) is indefinite, since it is not clear what structure is being claimed.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno US. Publication (2011/0226141) hereinafter Kohno in view of Ervin US. Patent (3,570,343) hereinafter Ervin.
Regarding claim 1,
Kohno discloses a fine blanking press (see fig.1) comprising:
a first press unit (201);
a first press drive (103) configured to drive a first press unit (201) in a first driving movement (see para.[0056]-[0058]) during fine blanking process step; 
a second press unit comprising a cushion (1,2, the cushion and the second press unit is considered to be the same) configured to be driven in a second driving movement at least partially (see para.[0070] lines 13-18, the unit is capable of up and down movement therefore is also capable of partial or full movement since the recitation of partial does not clearly defined the movement limits) during the first driving movement of the first press unit (see para.[0061], element 101 in relation with the second press unit (1,2,associated with element 3) see illustration of fig.1), 
a force control unit (50) comprising at least one sensor (21a,23,25) operative to generate measuring data,
wherein the force control unit (50) is configured to exert a counter force (by element 3) against a primary force (by element 103) exerted by the first press unit (201) during the first driving movement (see para.[0056] and para.[0070] lines 13-18),
a controller (70) configured to receive the measuring data (60,62) collected by the at least one sensor (21a,23,25 or position and pressure sensors, see fig.4) and further configured to adjust one or more press components based on the received measuring data (the controller is capable of this function), 
wherein the first press drive (103) is configured to drive the first press unit (201) in different movement steps. 
including:
(1) an approach step, during which the first press unit (201 associated with element 101 and 103) approaches a process material (301) to be fine blanked (see para.[0056]-[0058]), 
(ii) a fine blanking step, during which the process material is line blanked (see para.[0056]-[0058] and [0111]) and 
(iii) a return step, during which the first press unit (201 associated with element 101 and 103) returns to an initial position (see para.[0056]-[0058] and [0111]), and 
wherein the controller (70) is configured to adjust the first press unit (201) such that it is driven at a constant speed (element 101 applies the pressure on element 2 for lowering (displacement see para.[0131]) is constant therefore speed of elements 101/103 are constant) at least during the fine blanking step (72a of the controller 70 control the torque/speed of the electric motor to rotate the crankshaft, see para.[0105],[0108]).
Kohno does not disclose the first press unit to comprise a cushion.
Kohno and Ervin disclose both art in the same field of endeavor (i.e. metal deformation).
Ervin, in a similar art, teaches a press apparatus (see fig.1) having a first and second press units (30 and 52) to comprise a cushion each (30 and 52).
Ervin teaches the cushion to provide desired clamping and cutting pressures during operation (see col.1 lines 60-61) and since it is not new and well known in the mechanical art for press to have cushions, it would have been obvious to the skilled artisan before the effective filing date to replace the upper and lower assembly of the apparatus of Kohno with the upper and lower assembly to have cushions and hydraulic cylinders to be associated with each press units as taught by Ervin, as it would be beneficiary to Kohno to be able to effectively provide desired clamping and cutting pressures.
Examiner notes, elements 60,62,72a, 72b, 74 and 76 are part of the controller element 70 see fig.4.
Regarding claim 2,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 1.
Kohno in view of Ervin discloses wherein the first press drive (Ervin, 52) includes a hydraulic cylinder (Ervin, 88), and the force control unit (Kohno, 50) includes at least one proportional control valve (Kohno, 10), which is configured to connect the barrel side and the piston side of the hydraulic cylinder (chamber of hydraulic cylinder inherently disclose two sides for extension and retraction of the rods, as evidence see element 3 of reference Kohno) to each other (Kohno, the force control unit is capable of this function).
Regarding claim 3,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 2.
Kohno in view of Ervin discloses wherein each of the at least one of the barrel and the piston sides are pressurized before, and/or during, the first driving movement of the first press unit (Ervin, 52, chamber of hydraulic cylinder inherently disclose two sides for extension and retraction of the rods, as evidence see element 3 of reference Kohno and hydraulic cylinders 58,88 of Ervin are treated as element 3 of Kohno (3b and 3c)).
Regarding claim 4,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 1.
Kohno in view of Ervin discloses wherein the at least one sensor (Kohno, 21a,23,25) comprises at least one position sensor (Kohno, 25, see para.[0057]) configured or measuring the position of the first press unit (Ervin, 52 equivalent to element 201 of Kohno), and wherein the controller (Kohno, 70) is configured to receive the position data measured by the at least one position sensor and adjust the position of the first press unit on basis of the measured position data (Kohno, see para.[0100], [0102]- [0103]).
Regarding claim 6,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 1.
Kohno in view of Ervin discloses wherein the at least one sensor (Kohno, 21a,23) comprises at least one sensor (Kohno, 21a, see para.[0062]) measuring the force exerted by the first press unit and/or the counter force (Kohno, force exerted by element 3) controlled by the force control unit (Kohno, element 10 of 50), and wherein the controller (Kohno, 70) is configured to adjust one of the forces (Kohno, force exerted by element 103) exerted by the first press unit (Ervin, 52 equivalent to Kohno, 201) and the counter force (Kohno, force exerted by element 3) controlled by the force control unit (Kohno, element 10 of 50) on basis of the measured force data (Kohno, the force control unit is capable of this function).
Regarding claim 7,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 1.
Kohno in view of Ervin discloses wherein the force control unit (Kohno, 50) is configured to control a force (Kohno, element 10 of 50 control force exerted by element 3) exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) as a counter force (Kohno, see para.[0105]) against the force (Kohno, force exerted by element 103) is exerted by the first press unit (Ervin, 52 equivalent to Kohno, 201) during the first driving movement (Kohno, see para.[0105]).
Regarding claim 8,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 7.
Kohno in view of Ervin discloses wherein the force control unit (Kohno, 50) is configured to control a force (Kohno, element 10 of 50 control force exerted by element 3) exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) independently (Kohno, each system are independently, see element 103 and 3) from the force (Kohno, force exerted by element 103) exerted by the first press unit (Ervin, 52 equivalent to Kohno, 201) during the first driving movement (see para.[0056], [0062]).
Regarding claim 9,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 7.
Kohno in view of Ervin discloses wherein the second press unit (Ervin, 30 equivalent to Kohno, 2) is driven in the second driving movement (Kohno, see para.[0070] lines 13-18) at least partially by the first driving movement (Kohno, see para.[0056]-[0058]) of the first press unit (Ervin, 52 equivalent to element 201 of Kohno).
Regarding claim 10,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 7.
Kohno in view of Ervin discloses wherein the second press unit (Ervin, 30 equivalent to Kohno, 2) comprises a second press drive (Kohno, see fig.1) comprising a hydraulic cylinder (Kohno, 3), and a force control unit (Kohno, 50) comprising at least one proportional control valve (Kohno, 10) configured to connect the at least one of the barrel side (Kohno, 3c) and the piston side (Kohno, 3b) of the hydraulic cylinder (Kohno, 3) to a tank (Kohno, 6) for hydraulic fluid.
Regarding claim 11,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 10.
Kohno in view of Ervin discloses wherein the at least one of the barrel (Kohno, 3b) and the piston (Kohno, 3c) sides are pressurized before and/or during the second driving movement of the second press unit (Kohno, see para.[0060], [0062]).
Regarding claim 12,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 10.
Kohno in view of Ervin discloses wherein the at least one of the barrel (Kohno, 3b) and the piston (Kohno, 3c) sides are connected to each other by the control valve (Kohno, see element 50 of fig.1).
Regarding claim 13, 
Kohno discloses a method for operating a fine blanking press, comprising: 
driving a first press unit (101,201) in a first driving movement (up and down, see Para.[0056]) during a fine blanking process step, 
driving a second press unit (2,202) in a second driving movement (up and down of element 3, see Para.[0070]) at least partially during the first driving movement (up and down, see Para.[0056]) of the first press unit (101,201), 
wherein the second press unit comprises a cushion (see Para.[0070]); 
exerting a counter force (force by element 3) against a force exerted by the first press unit (101,201) during the first driving movement (up and down, see Para.[0056]) of the first press unit (101,201); 
collecting measuring data using at least one sensor (21a,23,25 or position and pressure sensors, see fig.4); and adjusting one or more press components based on the measuring data(para.[0113] recited the operation after receipt signal from the sensor).
Kohno does not disclose the first press unit to comprise a cushion.
Kohno and Ervin disclose both art in the same field of endeavor (i.e. metal deformation).
Ervin, in a similar art, teaches an press apparats (see fig.1) having a first and second press units (30 and 52) to comprise a cushion each (30 and 52).
Ervin teaches the cushion to provide desired clamping and cutting pressures during operation (see col.1 lines 60-61) and since it is not new and well known in the mechanical art for press to have cushions, it would have been obvious to the skilled artisan before the effective filing date to replace the upper and lower assembly of the apparatus of Kohno with the upper and lower assembly to have cushions and hydraulic cylinders to be associated with each press units as taught by Ervin, as it would be beneficiary to Kohno to be able to effectively provide desired clamping and cutting pressures.
Examiner notes, elements 60,62,72a, 72b, 74 and 76 are part of the controller element 70 see fig.4.
Regarding claim 14,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses wherein the at least one sensor (Kohno, 21a,23,25) comprises at least one position sensor (Kohno, 25, see para.[0057]) measuring the position of the first press unit (Ervin, 52 equivalent to element 201 of Kohno), and wherein the first press unit (Ervin, 52 equivalent to element 201 of Kohno) is adjusted on basis of the measured position data (Kohno, see para.[0100], [0102]- [0103]).
Regarding claim 15,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses wherein the first press unit (Ervin, 52 equivalent to element 201 of Kohno associated with element 101 and 103) is driven during a fine blanking process step in one of various movement steps, including: 
(i) an initial approach step, during which the first press unit (Ervin, 52 equivalent to element 201 of Kohno) approaches a process material (Kohno, 301) to be fine blanked (Kohno, see para.[0056]-[0058]), 
(ii) a fine blanking step, during which the process material is line blanked (Kohno, see para.[0056]-[0058] and [0111]) and 
(iii) a return step, during which the first press unit (201 associated with element 101 and 103) returns to an initial position (Kohno, upward, see para.[0056]-[0058] and [0111]) before the initial approach step (Kohno, a number of cycle /hour is recited in para.[0107]), and 
Regarding claim 16,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses wherein the at least one sensor (Kohno, 21a,23) comprises at least one sensor (Kohno, 21a, see para.[0062]) measuring one of the forces exerted by at least one of the first press unit and the counter force (Kohno, force exerted by element 3) controlled by a force control unit (Kohno, element 10 of 50), and wherein an adjustment of the forces (Kohno, force exerted by element 103) exerted by one of the first press unit (Kohno, 201) and the counter force (Kohno, force exerted by element 3) controlled by the force control unit (Kohno, element 10 of 50) is carried out on basis of the measured force data (Kohno, the force control unit is capable of this function)..
Regarding claim 17,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses driving a second press unit (Kohno, 2,202) in a second driving movement (up and down of element 3, see Para.[0070]) at least partially by the first driving movement (up and down, see Para.[0056]) of the first press unit (Ervin, 52 equivalent to element 201 of Kohno associated with element 101 and 103).
Regarding claim 18,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses wherein a counter force (see para.[0105]) is exerted by a first press drive of the first press unit (Ervin, 52 equivalent to element 201 of Kohno associated with element 101 and 103).
Examiner notes, the counter force is considered to be the force recited in claim 13.
Regarding claim 19,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses Kohno discloses wherein a counter force (Kohno, force exerted by element 3) is exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2).
Regarding claim 20,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 19.
Kohno in view of Ervin discloses wherein the counter force (Kohno, force exerted by element 3) exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) is controlled such that the counter force blocks the driving movement of the second press unit (Ervin, 30 equivalent to Kohno, 2) over a part of the first driving movement of the first press unit (Kohno, see para.[0105]).
Regarding claim 21,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 13.
Kohno in view of Ervin discloses wherein a force exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) during its second driving movement is controlled independently from the force exerted by the first press unit (Ervin, 52 equivalent to element 201 of Kohno associated with element 101 and 103) during the first driving movement (Kohno, see para.[0111] and [0105]).
Regarding claim 22,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 21.
Kohno in view of Ervin discloses wherein the force exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) during the second driving movement is controlled such that the force is constant over at least a part of the first driving movement of the first press unit (Kohno, see para.[0060],[0105] and [0111]).
Regarding claim 23,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 22.
Kohno in view of Ervin discloses wherein the force exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) during the second driving movement is controlled such that the force follows an array of different forces (force applied on each structures, see para.[0105] lines 1-5) during the first driving movement of the first press unit (Kohno, see para.[0060], [0105] and [0111]).
Regarding claim 24,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 22.
Kohno in view of Ervin discloses wherein the force (Kohno, see para.[0060]) exerted by the first press unit (Ervin, 52 equivalent to element 201 of Kohno associated with element 101 and 103) during the first driving movement is controlled such that the force is constant during a beginning of the first driving movement until reaching a maximum value and decreases for the remaining part of the first driving movement of the first press unit and the force starts the first driving movement with a maximum value and decreases over a remainder of the first driving movement of the first press unit (Kohno, see para.[0095]- [0096] and [0131], the force is constant and decreased when the pressure of element 3 regenerated).
Regarding claim 25,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 24.
Kohno in view of Ervin discloses wherein the force exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) during the second driving movement is controlled such that the force is reduced to zero over at least a part of the first driving movement of the first press unit (see para.[0096], restraining increase of the pressure, is zero or equilibrium).
Regarding claim 26,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 25.
Kohno in view of Ervin discloses wherein the force exerted by the second press unit (Ervin, 30 equivalent to Kohno, 2) during the second driving movement is controlled such that the force is inverted over at least a part of the first driving movement of the first press unit (Kohno, see para.[0109]-[0111]).
Regarding claim 27,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 26.
Kohno in view of Ervin discloses wherein the second press unit (Ervin, 30 equivalent to Kohno, 2) carries out an opposite movement, with regard to the first press unit (Ervin, 52 equivalent to element 201 of Kohno associated with element 101 and 103) during the first driving movement of the first press unit and after the first press unit has finished the first driving movement (Kohno, see para.[0095]-[0096] and [0109]-[0111]).
Regarding claim 28,
The prior art Kohno as modified by Ervin, discloses all limitations in claim 27.
Kohno in view of Ervin discloses wherein the second press unit (Ervin, 30 equivalent to Kohno, 2) carries out a movement in a direction of the first driving movement of the first press unit until at least the first press unit contacts the second press unit (Kohno, see para.[0070] and [105]).
Response to Arguments
In response to Applicant’s arguments in the remarks dated  06/28/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and some of the objection and 35 U.S.C. 112 rejections are withdrawn. The force control unit is not referenced which of the structures in the drawing representing force control unit.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
In Applicant argument of pages 2-3, Applicant stated the reference Kohno does not disclose "a second press unit comprising a cushion and configured to be driven in a second driving movement at least partially during the first driving movement of the first press unit" as recited in amended claim 1. Kohno farther fails to disclose "driving a second press unit in a second driving movement at least partially during the first driving movement of the first press unit" as recited in amended claim 13, Kohno fails to disclose "wherein the controller is configured to adjust the first press unit such that it is driven at a constant speed at least during the fine blanking step" as recited in amended claim 1.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Kohno is drawn to an apparatus structured to deform metal, the apparatus discloses press units, press drives, sensors and controller with one of the press unit to be a cushion, the reference is silent about both press units to comprise cushion each and to cure this deficiency, Examiner relies on the secondary reference Ervin which teaches an apparatus in the same field of endeavor having each press unit to comprise a cushion. Reference Kohno discloses a displacement of the second press unit under pressure of the first press unit in para.[0105] and the term partially does not define limit of the movement. The references in combination discloses all the structures and is capable of performed as claimed.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753